Citation Nr: 0634418	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  03-19 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 

INTRODUCTION

The veteran served on active duty from April 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought on 
appeal.  The appellant, the wife of the veteran, appealed 
that decision to BVA, and the case was referred to the Board 
for appellate review.  The Board remanded the case for 
further development in April 2004 and August 2005.  That 
development was completed, and the case has since been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  

2.  The veteran's death certificate shows that he died in 
July 2001, and the immediate cause of death was listed as 
metastatic adenocarcinoma of the lung.  

3.  At the time of the veteran's death, service connection 
had been established for grand mal convulsions and shrapnel 
wound scars on the right knee and right ankle.

4.  The cause of the veteran's death developed many years 
after service and was not the result of a disease or injury 
incurred in active service.




CONCLUSION OF LAW

The requirements for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1131, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.300, 
3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the Board acknowledges that the RO did not 
provide the appellant with notice prior to the initial rating 
decision in September 2001.  Nevertheless, the RO did send 
the appellant letters in April 2004, August 2005, and 
November 2005 in connection with her claim, which did meet 
the notification requirements.  The Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error. 

In this regard, the Board notes that, while notice provided 
to the appellant was not given prior to the first AOJ 
adjudication of the case, notice was provided by the AOJ 
prior to the most recent transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
appellant's claim for service connection for the cause of the 
veteran's death was readjudicated in a supplemental statement 
of the case (SSOC).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices, and she has taken 
full advantage of these opportunities, submitting evidence 
and argument in support of her claim.  Viewed in such 
context, the furnishing of notice after the decision that led 
to this appeal did not compromise the essential fairness of 
the adjudication.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Conway v. Principi, 353 F.3d 1369, 1373 (Fed. 
Cir. 2004).  The veteran has had a "meaningful opportunity 
to participate effectively," Dingess/Hartman, and the Board 
finds that the present adjudication of the appeal will not 
result in any prejudice to the appellant.  Therefore, with 
respect to the timing requirement for the notice, the Board 
concludes that to decide this appeal would not be prejudicial 
to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the appellant 
in the notice letters about the information and evidence that 
is necessary to substantiate her claim for service connection 
for the cause of the veteran's death.  Specifically, the 
April 2004 and August 2005 letters noted that evidence was 
needed showing that the veteran died in service or that his 
service-connected conditions caused or contributed to his 
death.   The August 2005 letter also provided the text of 
38 C.F.R. § 3.312.  Additionally, May 2003 statement of the 
case (SOC) and the March 2005 and February 2006 supplemental 
statements of the case (SSOC) notified the appellant of the 
reasons for the denial of her application and, in so doing, 
informed her of the evidence that was needed to substantiate 
her claim.  

In addition, the RO notified the appellant in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the April 2004, August 2005, and 
November 2005 letters indicated that reasonable efforts would 
be made to help her obtain evidence necessary to support her 
claim and that VA was requesting all records held by Federal 
agencies, including service medical records, military 
records, and VA medical records.  The appellant was also 
informed that a medical opinion would be obtained if it was 
determined that such evidence was necessary to make a 
decision on her claim.

The RO also informed the appellant about the information and 
evidence that she was expected to provide.  Specifically, the 
April 2004, August 2005, and November 2005 letters notified 
the appellant that she must provide enough information about 
the veteran's records so that they could be requested from 
the agency or person that has them.  The April 2004 and 
August 2005 letters also requested that she complete and 
return the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs, if there were any private medical records that she 
would like VA to obtain on her behalf.  In addition, the 
April 2004, August 2005, and November 2005 letters stated 
that it was the appellant's responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Although the notice letters that were provided to the 
appellant did not specifically contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  In this regard, the RO has informed 
the appellant in the rating decision, SOC, and SSOCs of the 
reasons for the denial of her claim and, in so doing, 
informed her of the evidence that was needed to substantiate 
that claim.

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error. 

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, but she was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  Despite the inadequate notice provided to the 
appellant on this latter element, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the appellant is not entitled to service connection for the 
cause of the veteran's death, any question as to the 
appropriate effective date to be assigned is rendered moot.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records as well as his VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the appellant's claim.  A VA medical opinion was also 
obtained in December 2005.  VA has further assisted the 
appellant and her representative throughout the course of 
this appeal by providing them with a SOC and SSOCs, which 
informed them of the laws and regulations relevant to the 
veteran's claim.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the appellant in this 
case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the veteran's death is 
not warranted.  A certificate of death indicates that the 
veteran died in July 2001.  The immediate cause of death was 
listed as metastatic adenocarcinoma of the lung.  

At the time of the veteran's death, service connection had 
been established for grand mal convulsions and shrapnel wound 
scars on the right knee and right ankle.  The medical 
evidence of record does not show, nor does the appellant 
contend, that the veteran's service-connected scars were a 
principal or contributory cause of his death.  In fact, the 
veteran's death certificate does not make any reference to 
scars.  Therefore, the Board concludes that the veteran's 
service-connected shrapnel wound scars on the right knee and 
right ankle were not a principal or contributory cause of 
death.

The Board also finds that veteran's service-connected grand 
mal convulsions did not cause or contribute to his death.  VA 
medical records dated in April 2001 noted that he had not had 
a seizure during the previous year and a half.   Moreover, 
his death certificate did not mention a seizure disorder, and 
the December 2005 VA examiner indicated that there was no 
evidence that the veteran had a seizure at the time of his 
death.  The examiner also opined that it was less likely than 
not that the veteran's service-connected seizure disorder 
contributed to bringing about his death.  Therefore, the 
Board concludes that the veteran's service-connected grand 
mal convulsions were not a principal or contributory cause of 
death.

In addition, the Board finds that the veteran did not have 
metastatic adenocarcinoma that was causally or etiologically 
related to his military service.  The veteran's service 
medical records are negative for any complaints, treatment, 
or diagnosis of such a disorder, and he did not seek 
treatment for metastatic adenocarcinoma of the lung or 
associated symptomatology until many decades following his 
separation from service.   Therefore, the Board finds that 
metastatic adenocarcinoma of the lung did not manifest in 
service or for many years thereafter.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest complaints of 
metastatic adenocarcinoma of the lung, the Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
or disease in service which resulted in chronic disability or 
persistent symptoms thereafter.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact); see also 
38 C.F.R. § 3.102 (noting that reasonable doubt exists 
because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings for 
many decades between the period of active duty and the first 
complaints or symptoms of metastatic adenocarcinoma of the 
lung is itself evidence which tends to show that the disorder 
did not have its onset in service or for many decades 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing metastatic 
adenocarcinoma of the lung manifested during service or 
within close proximity thereto, the medical evidence of 
record does not link the veteran's cause of death to his 
military service.  In fact, there was no event, disease, or 
injury in service to which the veteran's death could be 
related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed 
Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 
1355-57 (Fed. Cir. 2003) (noting that a medical examination 
conducted in connection with claim development could not aid 
in substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or disease).  
The appellant's assertions are the only evidence contained in 
the claims file showing that the veteran's cause of death was 
causally or etiologically related to his military service.  
The appellant is not a medical professional, and therefore 
her beliefs and statements about medical matters do not 
constitute competent evidence on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Therefore, the Board finds that a preponderance 
of the evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  

Because the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for the cause of the veteran's death is not 
warranted.  


ORDER

Service connection for the cause of the veteran's death is 
denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


